—Judgment, Supreme Court, New York County (Edwin Torres, J.), rendered April 6, 1995, convicting defendant, after a jury trial, of grand larceny in the fourth degree, and sentencing her, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The court’s jury charge on accessorial liability was appropri*146ate. Although it is preferred, the court was not required to instruct the jury specifically, as requested, that defendant’s mere presence at the scene was insufficient to convict her under an acting in concert theory, since the charge as a whole conveyed the proper standards (see, People v Hatcher, 162 AD2d 148, Iv denied 76 NY2d 858).
Concur — Rosenberger, J. P., Ellerin, Wallach and Rubin, JJ.